In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-851V
                                      Filed: October 24, 2013
                                        Not for Publication


*************************************
CASSANDRA S. MULARCZYK,                   *
as parent and legal representative of her *
minor daughter, MEGAN M.                  *
MULARCZYK,                                *
                                          *
               Petitioner,                *      Damages decision based on stipulation;
                                          *      DTaP; MMR; thrombocytopenic purpura
 v.                                       *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
               Respondent.                *
                                          *
*************************************
Elizabeth M. Muldowney, Richmond, VA, for petitioner.
Julia W. McInerny, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On October 23, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges Megan suffered
thrombocytopenic purpura that was caused by her January 27, 2010 receipt of
diphtheria-tetanus-acellular-pertussis (“DTaP”) and measles-mumps-rubella (“MMR”) vaccines.

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
Megan’s condition satisfied the definition of thrombocytopenic purpura included in the Table’s
Qualifications and Aids to Interpretation (42 CFR 100.3(b)(8)), and its onset was within the time
period set forth in the Table. Megan suffered the residual effects of her thrombocytopenic
purpura for more than six months after her vaccinations. There is not a preponderance of the
evidence demonstrating that Megan’s condition is due to a factor unrelated to her January 27, 2010
DTaP and MMR immunizations. Accordingly, Megan is entitled to compensation under the
terms of the Vaccine Program.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $5,947.47, representing reimbursement of the State of Michigan’s Medicaid
       lien. The award shall be in the form of a check for $5,947.47 made payable jointly to
       petitioner and

                        First Recovery Group, LLC
                        ATTN: David Glenn
                        26899 Northwestern Hwy.
                        Suite 250
                        Southfield, MI 48033

        Petitioner agrees to endorse this check to First Recovery Group, LLC; and

    b. a lump sum of $80,000.00, representing compensation for all remaining damages that
       would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a
       check for $80,000.00 made payable to petitioner, as guardian and conservator of the estate
       of Megan M. Mularczyk.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: October 24, 2013                                                            s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2